DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant's amendment filed on 12/27/2021 have been entered and fully considered.  Claims 1, 15 and 18 are amended, claims 2, 3 and 6, and claims 1, 4, 5 and 7-20 are currently pending.

Response to Arguments
Applicant's arguments with respect to claims 1, 4, 5 and 7-20 have been fully considered but are moot based upon the new grounds of rejection necessitated by applicant's amendment.

Claim Objections
Claims 7, 10-13, 16 and 17 are objected to because of the following informalities:  the above identified claims recites "the predetermined position".  However, their respective independent claims has amended the term to "within a predetermined distance from the instruction apparatus".  Examiner recommend modify the limitation to either "a predetermined position" or "within the predetermined distance from the instruction apparatus".  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fitterer et al. (US 2018/0278605 A1), hereinafter Fitterer, in view of Atsushi et al. (JP 2018005724A), hereinafter Atsushi, further in view of Saez (US 2017/0339199 A1). 

Regarding claim 1, Fitterer teaches an information processing system (Figure 1) comprising:
a plurality of terminal apparatuses (Figure 1 and Paragraph 0022; each participant (including the initiator) may have their own associated computing device 110 that may be used); and
a server (Figure 1 and Paragraph 0028; server 150), comprising:
a processor (Figure 1 and Paragraph 0028; server 150 includes a processor 152), configured to:
receive an instruction from an instruction apparatus among the terminal apparatuses to transmit information that is provided by the instruction apparatus (Figure 2, Paragraphs 0038 and 0039; when creating the meeting invitation, the initiator may set the meeting criteria 162 for the meeting); 
receive apparatus information of each partner terminal apparatus among the terminal apparatuses (Figure 2 and Paragraphs 0030, 0034 and 0037; system configuration [for set up the meeting] may include user/participant profiles for participants and registration of devices that may be involved or present at meetings.  an administrator/security specialist or meeting initiator may set the participant profile.  The participant file may include office and mobile phone ;
detect a position of the each partner terminal apparatus associated with the apparatus information (Paragraphs 0044, 0045 and 0051; when each participant arrives, identity and access enforcement 206 may be employed to ensure that only those participants that are invited to the meeting are present.  In addition to biometrics, server 150 may also monitor device locations and monitor all devices which are located within the meeting space. For example, server 150 may track the movement of all devices that enter the meeting space including, for example, mobile devices, smart devices, laptops, cameras, or any other device.  Paragraph 0017; the initiator want to ensure participants of a sensitive discussion are located in local meeting room rather than conferencing using a phone);
identify a first partner terminal apparatus, among the each partner terminal apparatus associated with the apparatus information, detected to be positioned at a predetermined location, and associate with a first user who belongs to a disclosure range of the information that is provided (Paragraphs 0044, 0045 and 0051; when each participant arrives, identity and access enforcement 206 may be employed to ensure that only those participants that are invited to the meeting are present).
Fitterer may not specifically teach receive, from the instruction apparatus, apparatus information of each partner terminal apparatus; wherein each partner apparatus transmits the apparatus information thereof to the instruction apparatus through short range communication and control the instruction apparatus to display a notification indicating that the information is transmittable to the first user.  In an analogous art, D1 teaches receive, from the instruction apparatus, apparatus information of each partner terminal apparatus (Figure 4 and Page 6 Paragraph 10; the computer 30 detects the wearable terminal 50 (operating user vicinity terminal) existing within a predetermined range near the user U1.  When the operation user vicinity terminal is detected, the computer 30 acquires information on the possessing user of the operation user vicinity terminal (owning user information) from the operation user vicinity terminal.  User U1 adds selected user vicinity terminal to the access list of the electronic file, and the electronic file is uploaded to the file management server); and control the instruction apparatus to display a notification indicating that the information is transmittable to the first user (Figure 4 and Page 6 Paragraph 10; the computer 30 displays the user list 350 which enumerated the possessing user of the said operation user vicinity terminal based on the said possessing user information).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Fitterer and Atsushi because it would provide a technology that can easily give an access authority to an electronic file to a desired user (Atsushi, Page 3 Paragraph 03).
The combination of Fitterer and Atsushi may not specifically teach wherein each partner apparatus transmits information to the instruction apparatus through short range communication.  In an analogous art, Saez teaches wherein each partner apparatus transmits information to the instruction apparatus through short range communication (Abstract, Figure 5, Paragraph 0013 and 0025; virtual meeting attendee configured to facilitate display of meeting-associated content during a meeting, the virtual meeting 

Regarding claim 4, the combination of Fitterer/Atsushi/Saez teaches all of the limitations of claim 1, as described above.  Further, Atsushi teaches change a display screen of the instruction apparatus, the display screen regarding a destination to which the information is provided (Figure 4, Page 6 Paragraph 10; the computer 30 detects the wearable terminal 50 (operating user vicinity terminal) existing within a predetermined range near the user U1.  When the operation user vicinity terminal is detected, the computer 30 acquires information on the possessing user of the operation user vicinity terminal (owning user information) from the operation user vicinity terminal. And the computer 30 displays the user list 350 which enumerated the possessing user of the said operation user vicinity terminal based on the said possessing user information).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of  

Regarding claim 5, the combination of Fitterer/Atsushi/Saez teaches all of the limitations of claim 4, as described above.  Further, Atsushi teaches wherein the display controller changes a number of displayed destinations to which the information is provided, which is displayed on the instruction apparatus (Figures 4, 8-11, Page 6 Paragraph 10, Page 7 Paragraph 11; the computer 30 detects and displays the user list 350 which enumerated the possessing user of the said operation user vicinity terminal based on the said possessing user information.  FIG. 8 shows the updated user list screen 301 (300). The computer 30 displays, on the user list screen 301, a user list 351 that lists the possessing users who possess the operating user vicinity terminal based on the possessing user information acquired in step S16. In other words, a user who has the wearable terminal 50 within a predetermined range (detection target area) near the operation user U1 (specially, the computer 30 of the operation user U1) is a user as an option for granting the access authority).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Fitterer and Atsushi because it would provide a technology that can easily give an access authority to an electronic file to a desired user (Atsushi, Page 3 Paragraph 03).
In addition, Saez teaches in accordance with the identification result (Abstract, Figure 5, Paragraph 0013 and 0025; the device recognition component of the virtual meeting attendee may identify a meeting participant's personal devices (e.g., 

Regarding claim 7, the combination of Fitterer/Atsushi/Saez teaches all of the limitations of claim 1, as described above.  Further, Fitterer teaches a second user who is associated with a second partner terminal apparatus belongs to the disclosure range (Paragraphs 0044, 0045 and 0051; when each participant arrives, identity and access enforcement 206 may be employed to ensure that only those participants that are invited to the meeting are present).
In addition, Saez teaches display, on the instruction apparatus, information regarding a second user who is associated with a second partner terminal apparatus not positioned at the predetermined position (Figure 1 and Paragraph 0014; FIG. 1 shows meeting participant 102D, which is a virtual meeting attendee associated with a display device 104).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Fitterer, Atsushi and Saez because it would help identify participants present at the meeting (Saez, Paragraph 0025).

 the second user who belongs to the disclosure range and the first user who is associated with the first partner terminal apparatus positioned at the predetermined position and who belongs to the disclosure range (Paragraphs 0044, 0045 and 0051; when each participant arrives, identity and access enforcement 206 may be employed to ensure that only those participants that are invited to the meeting are present).
In addition, Atsushi teaches distinctively displays the information regarding the second user who is associated with the second partner terminal apparatus not positioned at the predetermined position and information regarding the first user (Figures 8, 11, 18; a check mark distinctively separates terminal apparatus at the predetermined position but who belongs and who does not belongs to the authorized group.  Page 5 Paragraph 07; the authority granting unit 15 is a processing unit that grants an access authority to the electronic 􀂦le to a user selected from the user list 350 by the selection operation of the operating user.  Page 8 Paragraph 15; the user who owns the wearable terminal 50 that is present within a predetermined range near the operation user U1 before the setting operation is started is also displayed in the user list 350).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Fitterer and Atsushi because it would provide a technology that can easily give an access authority to an electronic file to a desired user (Atsushi, Page 3 Paragraph 03).

 user who belongs to the disclosure range (Paragraphs 0044, 0045 and 0051; when each participant arrives, identity and access enforcement 206 may be employed to ensure that only those participants that are invited to the meeting are present).
In addition, Atsushi teaches displays, in response to an instruction from an instructor, the information regarding the second user who is associated with the second terminal apparatus not positioned at the predetermined position but who belongs to the disclosure range (Figures 8, 11, 18 and 19; terminal apparatus authorized but located in far area).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Fitterer and Atsushi because it would provide a technology that can easily give an access authority to an electronic file to a desired user (Atsushi, Page 3 Paragraph 03).

Regarding claim 10, the combination of Fitterer/Atsushi/Saez teaches all of the limitations of claim 1, as described above.  Further, Atsushi teaches displays, on the instruction apparatus, information regarding a third user who is associated with a third terminal apparatus positioned at the predetermined position but who does not belong to the disclosure range (Figures 8, 11, 18 and 19; terminal apparatus authorized but located in far area).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Fitterer and Atsushi because it would provide a technology that can easily give an access authority to an electronic file to a desired user (Atsushi, Page 3 Paragraph 03).

Regarding claim 11, the combination of Fitterer/Atsushi/Saez teaches all of the limitations of claim 10, as described above.  Further, Atsushi teaches distinctively displays the information regarding the third user who is associated with the third terminal apparatus positioned at the predetermined position but who does not belong to the disclosure range and the information regarding the first user who is associated with the first terminal apparatus positioned at the predetermined position and who belongs to the disclosure range (Figures 8, 11, 18 and 19; terminal apparatus authorized but located in far area, the terminal apparatus are separated by a check mark by the box next to the displayed terminal apparatus).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Fitterer and Atsushi because it would provide a technology that can easily give an access authority to an electronic file to a desired user (Atsushi, Page 3 Paragraph 03).

Regarding claim 12, the combination of Fitterer/Atsushi/Saez teaches all of the limitations of claim 1, as described above.  Further, Fitterer teaches identifies, the first partner terminal apparatus positioned at the predetermined position at a predetermined time (Paragraphs 0044, 0045 and 0051; when each participant arrives, identity and access enforcement 206 may be employed to ensure that only those participants that are invited to the meeting are present).

information regarding the predetermined time to the first terminal apparatus (Paragraphs 0044, 0045 and 0051; when each participant arrives, identity and access enforcement 206 may be employed to ensure that only those participants that are invited to the meeting are present).
In addition, Atsushi teaches output information regarding the predetermined position (Figures 8, 11, 18 and 19; terminal apparatus authorized but located in far area or in near area).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Fitterer and Atsushi because it would provide a technology that can easily give an access authority to an electronic file to a desired user (Atsushi, Page 3 Paragraph 03).

Regarding claim 14, the combination of Fitterer/Atsushi/Saez teaches all of the limitations of claim 1, as described above.  Further, Atsushi teaches the information is transmitted to another terminal apparatus positioned around an information-received terminal apparatus has actually received the information that is provided, and the information is transmitted to the other terminal apparatus in a case where one or more information-received terminal apparatuses, a number of which exceeds a predetermined number, are positioned within a predetermined distance from the other terminal apparatus (Page 6 Paragraph 09; electronic file 500 is given to other conference participants in their personal computers after user is being authorized.  Figure 4, Page 6 Paragraph 10; the computer 30 detects the wearable terminal 50 (operating user vicinity 

Regarding claim 15, claim 15 recites similar features as claims 1 and 4, therefore is rejected for at least the same reason as discussed above regarding claims 1 and 4.

Regarding claim 16, the combination of Fitterer/Atsushi/Saez teaches all of the limitations of claim 15, as described above.  Further, Fitterer teaches user who belongs to the disclosure range (Paragraphs 0044, 0045 and 0051; when each participant arrives, identity and access enforcement 206 may be employed to ensure that only those participants that are invited to the meeting are present).
In addition, Atsushi teaches displays, on the display, information regarding a second recipient who is not positioned at the predetermined position but belongs to the disclosure range (Figures 8, 11, 18 and Page 5 Paragraph 07; The authority granting unit 15 is a processing unit that grants an access authority to the electronic file to a user 

Regarding claim 17, the combination of Fitterer/Atsushi/Saez teaches all of the limitations of claim 15, as described above.  Further, Atsushi teaches displays, on the display, information regarding a third recipient who does not belong to the disclosure range but is positioned at the predetermined position (Figures 8, 11, 18 and 19; terminal apparatus authorized but located in far area).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Fitterer and Atsushi because it would provide a technology that can easily give an access authority to an electronic file to a desired user (Atsushi, Page 3 Paragraph 03).

Regarding claim 18, claim 18 recites similar features as claim 1, therefore is rejected for at least the same reason as discussed above regarding claim 1.  Further, Saez teaches a non-transitory computer readable medium storing a program causing a computer to execute a process (Paragraph 0074; storage machine 704 includes one or 

Regarding claim 19, the combination of Fitterer/Atsushi/Saez teaches all of the limitations of claim 1, as described above.  Further, Saez teaches wherein: the information provided by the instruction apparatus is a file (Paragraph 0017; meeting participants may exchange meeting associated content, which may include pictures, videos, documents, files).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Fitterer, Atsushi and Saez because it would help identify participants present at the meeting (Saez, Paragraph 0025).

Regarding claim 20, the combination of Fitterer/Atsushi/Saez teaches all of the limitations of claim 1, as described above.  Further, Atsushi teaches display, on the instruction apparatus, an identification result indicating that the information is transmittable to the first partner terminal apparatus (Figure 4, Page 6 Paragraph 10; the computer 30 detects the wearable terminal 50 (operating user vicinity terminal) existing within a predetermined range near the user U1.  When the operation user vicinity terminal is detected, the computer 30 acquires information on the possessing user of the operation user vicinity terminal (owning user information) from the operation user vicinity terminal. And the computer 30 displays the user list 350 which enumerated the possessing user of the said operation user vicinity terminal based on the said possessing user information).  Therefore, it would have been obvious to one of ordinary .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.G./Examiner, Art Unit 2647  

/Srilakshmi K Kumar/SPE, Art Unit 2647